     Case 2:18-cv-01714-JCM-PAL Document 23 Filed 12/11/18 Page 1 of 3




1    Brandon C. Fernald
     Nevada Bar No.
2    Fernald Law Group
     6236 Laredo Street
3    Las Vegas, NV 89146
     Tel. (702) 410-7500
4    Fax (702) 410-7520
     brandon.fernald@fernaldlawgroup.com
5    Attorneys for Defendant Capital One Bank (USA), N.A.
6
                                     UNITED STATES DISTRICT COURT
7                                         DISTRICT OF NEVADA

8     JAMES KU,
9                       Plaintiff,                                     Case No.
                                                               2:18-cv-01714-JCM-PAL
10    v.
11                                                      FIRST STIPULATION AND ORDER
      TRANS UNION, LLC, a Delaware limited                FOR EXTENSION OF TIME FOR
      liability company; EQUIFAX                       CAPITAL ONE BANK (USA), N.A. TO
12    INFORMATION SERVICES, LLC, a                          RESPOND TO COMPLAINT
      Georgia limited liability company;
13    AMERICAN EXPRESS COMPANY, a
      New York company; BANK OF
14    AMERICA, N.A., a national banking
      association; BMW FINANCIAL
15    SERVICES NA, LLC, a Delaware limited
      liability company U.S. DEPARTMENT
16    OF AGRICULTURE, a government
      agency; and CAPITAL ONE BANK (USA),
17    N.A, a foreign corporation,
18
                         Defendants.
19

20
            Plaintiff James Ku (“Plaintiff”) and Defendant Capital One Bank (USA), N.A. (“Capital
21
     One”), by counsel, hereby stipulate to extend the time for Capital One to respond to Plaintiff’s
22
     Complaint, up to and including January 8, 2019. Capital One’s responsive pleading is currently
23

24   due on December 11, 2018, and it needs time to investigate Plaintiff’s claims and prepare its

25

26
     Case 2:18-cv-01714-JCM-PAL Document 23 Filed 12/11/18 Page 2 of 3




1    response. This is the first stipulation to extend Capital One’s time to respond to Plaintiff’s
2    complaint.
3
     Dated: December 11, 2018
4
      /s/Bradley M. Marx___________________________       /s/ Brandon C. Fernald_______________________
5     Bradley M. Marx                                     Brandon C. Fernald
                                                          Fernald Law Group
6     Marx Law Firm, PLLC                                 6236 Laredo Street
      601 S. 10th Street.                                 Las Vegas, NV 89146
7     Las Vegas, NV 89101                                 Tel. (702) 410-7500
      brad@marxfirm.com                                   brandon.fernald@fernaldlawgroup.com
8     Tel. (702) 900-2541                                 Attorneys for Defendant Capital One Bank
      Attorneys for Plaintiff James Ku                    (USA), N.A
9

10

11
12
                                                 ORDER
13

14
                                                                                      IT IS SO ORDERED
15
                                                                     _______________________________________
16                                                                   U.S. MAGISTRATE JUDGE
17                                                                          December 13, 2018
                                                                     DATED:______________________________
18

19

20
21

22

23

24

25

26



                                                      2
     Case 2:18-cv-01714-JCM-PAL Document 23 Filed 12/11/18 Page 3 of 3



1
                                          CERTIFICATE OF SERVICE
2
            I, Brandon C. Fernald, declare that I am over the age of eighteen years and not a party to
3
     this action. I am employed in Clark County, and my business address is: Fernald Law Group LLP,
4
     6236 Laredo Street, Las Vegas, Nevada 89146.
5
            On December 11, 2018, I hereby certify that a true and complete copy of the foregoing
6
     documents:
7        FIRST STIPULATION AND ORDER FOR EXTENSION OF TIME FOR CAPITAL
                   ONE BANK (USA), N.A. TO RESPOND TO COMPLAINT
8
     have been served by forwarding said copy on this the 11th day of December 2018 by transmitting
9
     via the court’s ECF system the documents listed above to:
10
      Bradley M. Marx                                  Bradley T Austin
11    Marx Law Firm                                    Snell & Wilmer LLP
12    601 S. 10th St.                                  3883 Howard Hughes Pkwy., Ste. 1100
      Las Vegas, NV 89101                              Las Vegas, NV 89169
13    702-900-2541                                     702-784-5200
      Email: brad@marxfirm.com                         Fax: 702-784-5252
14    Attorneys for Plaintiff James Ku                 Email: baustin@swlaw.com
                                                       Attorneys for Defendant
15
                                                       Equifax Information Services LLC
16    Patrick J Reilly                                 Trevor Waite
      Brownstein Hyatt Farber Schreck, LLP             ALVERSON TAYLOR & SANDERS
17    100 N. City Parkway                              6605 Grand Montecito Parkway
      Suite 1600                                       Suite 200
18    Las Vegas, NV 89106                              Las Vegas, NV 89149
      702-382-2101                                     702-384-7000
19
      Fax: 702-382-8135                                Fax: 702-385-7000
20    Email: preilly@bhfs.com                          Email: twaite@alversontaylor.com
      Attorneys for                                    Attorneys for Defendant Trans Union, LLC
21    BMW Financial Services NA, LLC
22
     I declare under penalty of perjury under the laws of the State of Nevada that the foregoing is true
23   and correct.
24    DATED: December 11, 2018
                                                             Brandon C. Fernald
25

26

27

28
                                                      -2 -
